Exhibit 10.2

EMPLOYMENT AGREEMENT

by and between

[PARAGON OFFSHORE SERVICES LLC]

and

 

 

                 , 201    



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

TABLE OF CONTENTS

 

         Page  

1.

  Employment      1   

2.

  Employment Term      1     

(a)    Term

     1     

(b)    Relationship Prior to Effective Date

     2   

3.

  Positions and Duties      2   

4.

  Compensation and Related Matters      3     

(a)    Base Salary

     3     

(b)    Annual Bonus

     3     

(c)    Employee Benefits

     4     

(i)     Incentive, Savings and Retirement Plans

     4     

(ii)    Welfare Benefit Plans

     4     

(d)    Expenses

     4     

(e)    Fringe Benefits

     4     

(f)     Vacation

     5   

5.

  Termination of Employment      5     

(a)    Death

     5     

(b)    Disability

     5     

(c)    Termination by Company

     5     

(d)    Termination by Executive

     6     

(e)    Notice of Termination

     7     

(f)     Date of Termination

     7   

6.

  Obligations of the Company upon Separation from Service      7     

(a)    Good Reason; Other Than for Cause, Death or Disability

     7     

(b)    Death

     10     

(c)    Disability

     10     

(d)    Cause; Other than for Good Reason

     10     

(e)    Payment Delay for Specified Employee

     11   

7.

  Certain Excise Taxes      11   

8.

  Representations and Warranties      12   

9.

  Confidential Information      12   

10.

  Certain Definitions      12     

(a)    Effective Date

     12     

(b)    Change of Control Period

     13     

(c)    Change of Control

     13     

(d)    Separation from Service

     15     

(e)    Specified Employee

     15     

(f)     Separation Date

     15   

 

i



--------------------------------------------------------------------------------

11.

  Full Settlement      16   

12.

  No Effect on Other Contractual Rights      16   

13.

  Indemnification; Directors and Officers Insurance      16   

14.

  Injunctive Relief      17   

15.

  Governing Law      17   

16.

  Notices      17   

17.

  Binding Effect; Assignment; No Third Party Benefit      18   

18.

  Miscellaneous      18     

(a) Amendment

     18     

(b) Waiver

     18     

(c) Withholding Taxes

     18     

(d) Nonalienation of Benefits

     19     

(e) Severability

     19     

(f) Entire Agreement

     19     

(g) Captions

     19     

(h) References

     19   

 

ii



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), by and between Paragon Offshore
Services LLC, a Delaware limited liability company (the “Company”), and
            (the “Executive”);

WITNESSETH:

WHEREAS, the Board of Directors (the “Board”) of Paragon Offshore plc (“Paragon
Offshore”), the ultimate parent company of the Company, has determined that it
is in the best interests of the Company, Paragon Offshore, and each other
affiliated company (as defined in Paragraph 1 below), to assure that the group
will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined in
Paragraph 10 below); and

WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company and/or its affiliated
companies currently and in the event of any pending or threatened Change of
Control, and to provide the Executive with compensation and benefits upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and the Executive hereby agree as follows:

1. Employment. The Company agrees that the Company or an affiliated company will
employ the Executive, and the Executive agrees to be employed by the Company or
an affiliated company, for the period set forth in Paragraph 2(a), in the
positions and with the duties and responsibilities set forth in Paragraph 3, and
upon the other terms and conditions herein provided. As used in this Agreement,
the term “affiliated company” shall mean any incorporated or unincorporated
trade or business or other entity or person, other than the Company, that along
with the Company is considered a single employer under Section 414(b) or 414(c)
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”); provided,
however, that (i) in applying Section 1563(a)(1), (2), and (3) of the Code for
the purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent” in each place the phrase “at least
80 percent” appears in Section 1563(a)(1), (2), and (3) of the Code, and (ii) in
applying Treas. Reg. section 1.414(c)-2 for the purposes of determining trades
or businesses (whether or not incorporated) that are under common control for
the purposes of Section 414(c) of the Code, the phrase “at least 50 percent”
shall be used instead of the phrase “at least 80 percent” in each place the
phrase “at least 80 percent” appears in Treas. Reg. section 1.414(c)-2.

2. Employment Term.

(a) Term. The employment of the Executive by the Company or an affiliated
company as provided in Paragraph 1 shall be for the period commencing on the
Effective Date (as defined in Paragraph 10 below) through and ending on the
third anniversary of such date (the “Employment Term”).

 

1



--------------------------------------------------------------------------------

(b) Relationship Prior to Effective Date. The Executive and the Company
acknowledge that, except as may otherwise be provided under any written
agreement between the Executive and the Company other than this Agreement, the
employment of the Executive by the Company is “at will” and, prior to the
Effective Date, may be terminated by either the Executive or the Company at any
time. Moreover, if prior to the Effective Date, the Executive’s employment with
the Company terminates, then the Executive shall have no further rights under
this Agreement. For purposes of this Paragraph 2(b) only, the term “Company”
shall mean and include the company that employs Executive, whether Paragon
Offshore Services LLC or an affiliated company of Paragon Offshore Services LLC.

3. Positions and Duties.

a During the Employment Term, the Executive’s position (including status,
offices, titles and reporting requirements), duties, functions, responsibilities
and authority shall be at least commensurate in all material respects with the
most significant of those held or exercised by or assigned to the Executive in
respect of the Company or any affiliated company at any time during the 120-day
period immediately preceding the Effective Date.

b During the Employment Term, the Executive shall devote the Executive’s full
time, skill and attention, and the Executive’s reasonable best efforts, during
normal business hours to the business and affairs of the Company, and in
furtherance of the business and affairs of its affiliated companies, to the
extent necessary to discharge faithfully and efficiently the duties and
responsibilities delegated and assigned to the Executive herein or pursuant
hereto, except for usual, ordinary and customary periods of vacation and absence
due to illness or other disability; provided, however, that the Executive may
(i) serve on industry-related, civic or charitable boards or committees,
(ii) with the approval of the Board of Directors of Paragon Offshore (the
“Paragon Offshore Board”), serve on corporate boards or committees,
(iii) deliver lectures, fulfill speaking engagements or teach at educational
institutions, and (iv) manage the Executive’s personal investments, so long as
such activities do not significantly interfere with the performance and
fulfillment of the Executive’s duties and responsibilities as an employee of the
Company or an affiliated company in accordance with this Agreement and, in the
case of the activities described in clause (ii) of this proviso, will not, in
the good faith judgment of the Paragon Offshore Board, constitute an actual or
potential conflict of interest with the business of the Company or an affiliated
company. It is expressly understood and agreed that, to the extent that any such
activities have been conducted by the Executive during the term of the
Executive’s employment by the Company or its affiliated companies prior to the
Effective Date consistent with the provisions of this Paragraph 3(b), the
continued conduct of such activities (or of activities similar in nature and
scope thereto) subsequent to the Effective Date shall not thereafter be deemed
to interfere with the performance and fulfillment of the Executive’s duties and
responsibilities to the Company and its affiliated companies.

 

2



--------------------------------------------------------------------------------

c In connection with the Executive’s employment hereunder, the Executive shall
be based at the location where the Executive was regularly employed immediately
prior to the Effective Date or any office which is the headquarters of the
Company or Paragon Offshore and is less than 50 miles from such location,
subject, however, to required travel on the business of the Company and its
affiliated companies to an extent substantially consistent with the Executive’s
business travel obligations during the three-year period immediately preceding
the Effective Date.

d All services that the Executive may render to the Company or any of its
affiliated companies in any capacity during the Employment Term shall be deemed
to be services required by this Agreement and consideration for the compensation
provided for herein.

4. Compensation and Related Matters.

(a) Base Salary. During the Employment Term, the Executive shall receive an
annual base salary (“Base Salary”) at least equal to 12 times the highest
monthly base salary paid or payable, including any base salary that has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the 12-month period immediately preceding the month in
which the Effective Date occurs. The Base Salary shall be payable in
installments in accordance with the general payroll practices of the Company in
effect at the time such payment is made, but in no event less frequently than
monthly, or as otherwise mutually agreed upon. During the Employment Term, the
Executive’s Base Salary shall be subject to such increases (but not decreases)
as may be determined from time to time by the Paragon Offshore Board in its sole
discretion; provided, however, that the Executive’s Base Salary (i) shall be
reviewed by the Paragon Offshore Board no later than 12 months after the last
salary increase awarded to the Executive prior to the Effective Date and
thereafter at least annually, with a view to making such upward adjustment, if
any, as the Paragon Offshore Board deems appropriate, and (ii) shall be
increased at any time and from time to time as shall be substantially consistent
with increases in base salary generally awarded in the ordinary course of
business to the Executive’s peer executives of the Company or any of its
affiliated companies. Base Salary shall not be reduced after any such increase.
The term Base Salary as used in this Agreement shall refer to the Base Salary as
so increased. Payments of Base Salary to the Executive shall not be deemed
exclusive and shall not prevent the Executive from participating in any employee
benefit plans, programs or arrangements of the Company and its affiliated
companies in which the Executive is entitled to participate. Payments of Base
Salary to the Executive shall not in any way limit or reduce any other
obligation of the Company hereunder, and no other compensation, benefit or
payment to the Executive hereunder shall in any way limit or reduce the
obligation of the Company regarding the Executive’s Base Salary hereunder.

(b) Annual Bonus. In addition to Base Salary, the Executive shall be awarded, in
respect of each fiscal year of the Company ending during the Employment Term, an
annual bonus (the “Annual Bonus”) in cash in an amount at least equal to the
Executive’s highest aggregate bonus under all Company and affiliated company
bonus plans, programs, arrangements and awards (including the Company’s
Short-Term Incentive Plan and any successor plan) in respect of any fiscal year
in the three full fiscal year period ended immediately prior to the Effective
Date (annualized for any fiscal year consisting of less than 12 full months or
with respect to which the Executive has been employed by the Company or any of
its affiliated companies for less than 12 full months) (such highest amount is
hereinafter referred to as the “Recent Annual Bonus”). Each such Annual Bonus
shall be paid no later than the end of the third month of the fiscal year next
following the fiscal year in respect of which the Annual Bonus is awarded,
unless the Executive shall elect to defer the receipt of such Annual Bonus.

 

3



--------------------------------------------------------------------------------

(c) Employee Benefits.

(i) Incentive, Savings and Retirement Plans. During the Employment Term, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, programs and arrangements applicable generally to the
Executive’s peer executives of the Company and its affiliated companies, but in
no event shall such plans, programs and arrangements provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, programs and arrangements as in effect at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, those provided generally at any time after the Effective Date to
the Executive’s peer executives of the Company and its affiliated companies.

(ii) Welfare Benefit Plans. During the Employment Term, the Executive and/or the
Executive’s family, as the case may be, shall be eligible to participate in and
shall receive all benefits under all welfare benefit plans, programs and
arrangements provided by the Company and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans, programs and
arrangements) to the extent applicable generally to the Executive’s peer
executives of the Company and its affiliated companies, but in no event shall
such plans, programs and arrangements provide the Executive with welfare
benefits that are less favorable, in the aggregate, than the most favorable of
such plans, programs and arrangements as in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to the Executive’s peer executives of the Company and its
affiliated companies.

(d) Expenses. During the Employment Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing the Executive’s duties and responsibilities hereunder in
accordance with the most favorable policies, practices and procedures of the
Company and its affiliated companies as in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to the Executive’s peer executives of the Company and its affiliated
companies.

(e) Fringe Benefits. During the Employment Term, the Executive shall be entitled
to fringe benefits, including, without limitation, tax and financial planning
services, payment of club dues and, if applicable, use of an automobile and
payment of related expenses, in accordance with the most favorable policies,
practices and procedures of the Company and its affiliated companies as in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time after the Effective Date with respect to the
Executive’s peer executives of the Company and its affiliated companies.

 

4



--------------------------------------------------------------------------------

(f) Vacation. During the Employment Term, the Executive shall be entitled to
paid vacation and such other paid absences, whether for holidays, illness,
personal time or any similar purposes, in accordance with the most favorable
policies, practices and procedures of the Company and its affiliated companies
as in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time after the Effective Date with respect to the
Executive’s peer executives of the Company and its affiliated companies.

5. Termination of Employment.

(a) Death. The Executive’s employment shall terminate automatically upon the
Executive’s death during the Employment Term.

(b) Disability. If the Company determines in good faith that the Disability (as
defined below) of the Executive has occurred during the Employment Term, the
Company may give the Executive notice of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment hereunder
shall terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”); provided, that within the 30-day
period after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
hereunder on a full-time basis for an aggregate of 180 days within any given
period of 270 consecutive days (in addition to any statutorily required leave of
absence and any leave of absence approved by the Company) as a result of
incapacity of the Executive, despite any reasonable accommodation required by
law, due to bodily injury or disease or any other mental or physical illness,
which will, in the opinion of a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal
representative, be permanent and continuous during the remainder of the
Executive’s life.

(c) Termination by Company. The Company may terminate the Executive’s employment
hereunder for Cause (as defined below). For purposes of this Agreement, “Cause”
shall mean:

i the willful and continued failure of the Executive to perform substantially
the Executive’s duties hereunder (other than any such failure resulting from
bodily injury or disease or any other incapacity due to mental or physical
illness) after a written demand for substantial performance is delivered to the
Executive by the Board or the Paragon Offshore Board, or the Chief Executive
Officer of the Company or of Paragon Offshore, which specifically identifies the
manner in which the Board or the Paragon Offshore Board, or the Chief Executive
Officer of the Company or of Paragon Offshore, believes the Executive has not
substantially performed the Executive’s duties; or

 

5



--------------------------------------------------------------------------------

ii the willful engaging by the Executive in illegal conduct or gross misconduct
that is materially and demonstrably detrimental to the Company and/or its
affiliated companies, monetarily or otherwise.

For purposes of this provision, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless done, or omitted to be done, by
the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of Paragon Offshore. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or the Paragon Offshore Board or upon the instructions of the Chief
Executive Officer or another senior officer of Paragon Offshore or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Company and its affiliated companies. The cessation of employment of the
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the entire membership of the
Paragon Offshore Board then in office at a meeting of the Paragon Offshore Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel, to
be heard before the Paragon Offshore Board) finding that, in the good faith
opinion of the Paragon Offshore Board, the Executive is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.

(d) Termination by Executive. The Executive may terminate the Executive’s
employment hereunder at any time during the Employment Term for Good Reason (as
defined below). For purposes of this Agreement, “Good Reason” shall mean any of
the following (without the Executive’s express written consent):

i a material diminution in the Executive’s position (including status, offices,
titles and reporting requirements), duties, functions, responsibilities or
authority as contemplated by Paragraph 3(a) of this Agreement;

ii a material failure by the Company to comply with the provisions of Paragraph
4 of this Agreement;

iii the Company’s requiring the Executive to be based at any office or location
other than as provided in Paragraph 3(c) of this Agreement, or the Company’s
requiring the Executive to travel on the Company’s or its affiliated companies’
business to a substantially greater extent than during the three-year period
immediately preceding the Effective Date;

iv any failure by the Company to comply with and satisfy Paragraph 17(c) of this
Agreement; or

v any other action or inaction that constitutes a material breach by the Company
of the provisions of this Agreement.

Notwithstanding the foregoing, the Executive shall not have the right to
terminate the Executive’s employment hereunder for Good Reason unless (i) within
60 days of the initial existence of the condition or conditions giving rise to
such right the Executive provides written notice to the Company of the existence
of such condition or conditions, and (ii) the Company

 

6



--------------------------------------------------------------------------------

fails to remedy such condition or conditions within 30 days following the
receipt of such written notice. If any such condition is not remedied within
such 30-day period, the Executive may provide a Notice of Termination for Good
Reason in accordance with the provisions of Paragraph 5(e).

(e) Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive (other than a termination pursuant
to Paragraph 5(a)) shall be communicated by a Notice of Termination (as defined
below) to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) in the case of a termination for
Disability, Cause or Good Reason, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) specifies the Date of
Termination (as defined in Paragraph 5(f) below); provided, however, that
notwithstanding any provision in this Agreement to the contrary, a Notice of
Termination given in connection with a termination for Good Reason shall be
given by the Executive within a reasonable period of time, not to exceed 150
days, following the initial existence of one or more of the conditions giving
rise to such right of termination. The failure by the Company or the Executive
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Disability, Cause or Good Reason shall not waive any
right of the Company or the Executive hereunder or preclude the Company or the
Executive from asserting such fact or circumstance in enforcing the Company’s or
the Executive’s rights hereunder.

(f) Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean the effective date of the termination of the Executive’s
employment hereunder, which date shall be (i) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death, (ii) if
the Executive’s employment is terminated because of the Executive’s Disability,
the Disability Effective Date, (iii) if the Executive’s employment is terminated
by the Company (or applicable affiliated company) for Cause or by the Executive
for Good Reason, the date on which the Notice of Termination is given, (iv) if
the Executive’s employment is terminated pursuant to Paragraph 2(a), the date on
which the Employment Term ends pursuant to Paragraph 2(a) due to a party’s
delivery of a Notice of Termination thereunder, and (v) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination, which date shall in no event be earlier than the date such
notice is given.

6. Obligations of the Company upon Separation from Service.

(a) Good Reason; Other Than for Cause, Death or Disability. Subject to the
provisions of Paragraph 6(e) of this Agreement, if prior to the end of the
Employment Term the Executive’s Separation from Service (as defined in Paragraph
10 below) shall occur (i) by reason of the Company’s termination of the
Executive’s employment hereunder other than for Cause or Disability, or (ii) by
reason of the Executive’s termination of the Executive’s employment hereunder
for Good Reason, the Company shall pay to the Executive when due under the
Company’s normal payroll practices the Executive’s Base Salary through the
Separation Date (as defined in Paragraph 10 below) to the extent not theretofore
paid, and:

 

7



--------------------------------------------------------------------------------

i the Company shall pay to the Executive within 30 days after the Executive’s
Separation Date a lump sum payment in cash equal to the sum of the following
amounts:

(A) the sum of (1) the product of (x) the greater of (I) the Recent Annual Bonus
and (II) the Annual Bonus paid or payable, including by reason of any deferral,
to the Executive (and annualized for any fiscal year consisting of less than 12
full months or for which the Executive has been employed by the Company or any
of its affiliated companies for less than 12 full months) in respect of the most
recently completed fiscal year of the Company during the Employment Term, if
any; provided that, in any case, the minimum amount determinable under this
clause (II) shall be an amount equal to the bonus that would have been payable
to the Executive under the Company’s Short-Term Incentive Plan and any successor
plan for the most recently ended full fiscal year period immediately prior to
the Effective Date assuming the Executive had been eligible to receive a bonus
thereunder for such period (such greater amount hereinafter referred to as the
“Highest Annual Bonus”), and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Separation Date, and the
denominator of which is 365, and (2) an amount equal to the sum of (x) 18
multiplied by the amount of the highest monthly premium for COBRA continuation
coverage (within the meaning of Section 4980B of the Code) under the group
health plan of the Company and its affiliated companies as in effect and
applicable generally to the Executive’s peer executives of the Company and its
affiliated companies during the 12-month period immediately preceding the
Executive’s Separation Date, and (y) any accrued vacation pay to the extent not
theretofore paid (the sum of the amounts described in clauses (1) and (2) are
hereinafter referred to as the “Accrued Obligations”); and

(B) an amount (such amount is hereinafter referred to as the “Severance Amount”)
equal to the product of (1) [    ] and (2) the sum of (x) the Executive’s Base
Salary and (y) the Highest Annual Bonus; and

(C) a separate lump-sum supplemental retirement benefit (the amount of such
benefit hereinafter referred to as the “Supplemental Retirement Amount”) equal
to the difference between (1) the actuarial equivalent (utilizing for this
purpose the actuarial assumptions utilized with respect to the qualified defined
benefit retirement plan of the Company and its affiliated companies in which the
Executive is eligible to participate (or any successor plan thereto) (the
“Retirement Plan”) during the 120-day period immediately preceding the Effective
Date) of the benefit payable under the Retirement Plan and any supplemental
and/or excess retirement plan of the Company and its affiliated companies
providing benefits for the Executive (the “SERP”) which the Executive would
receive if the Executive’s employment continued at the compensation level
provided for in Paragraphs 4(a) and 4(b)(i) for the remainder of the Employment
Term, assuming for this purpose that all accrued benefits are fully vested and
that benefit accrual formulas are no less advantageous to the Executive than
those in effect during the 120-day period immediately preceding the Effective
Date, and (2) the actuarial equivalent (utilizing for this purpose the actuarial
assumptions utilized with respect to the Retirement Plan during the 120-day
period immediately preceding the Effective Date) of the Executive’s actual
benefit (paid or payable), if any, under the Retirement Plan and the SERP; and

 

8



--------------------------------------------------------------------------------

ii for eighteen months after the Executive’s Separation Date, the Company shall
continue benefits to the Executive and/or the Executive’s family at least equal
to those that would have been provided to them in accordance with the plans,
programs and arrangements described in Paragraph 4(c)(ii) if the Executive’s
employment hereunder was continuing, in accordance with the most favorable
plans, programs and arrangements of the Company and its affiliated companies as
in effect and applicable generally to the Executive’s peer executives of the
Company and its affiliated companies and their families during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to the
Executive’s peer executives of the Company and its affiliated companies and
their families; provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the applicable of the medical or other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility (such continuation
of such benefits for the applicable period herein set forth is hereinafter
referred to as “Welfare Benefit Continuation”) (for purpose of determining
eligibility of the Executive for retiree benefits pursuant to such plans,
programs and arrangements, the Executive shall be considered to have remained
employed hereunder until three years after the Separation Date and to have
retired on the last day of such period); and

iii for six months following the Executive’s Separation Date, the Company shall,
at its sole expense as incurred, provide the Executive with outplacement
services the scope and provider of which shall be selected by the Executive in
the Executive’s sole discretion; provided, however, that (A) an expense for such
outplacement services shall be paid by the Company or reimbursed by the Company
to the Executive as soon as practicable after such expense is incurred (but in
no event later than 30 days after such expense is incurred), and (B) the total
amount of the expenses paid or reimbursed by the Company pursuant to this
Paragraph 6(a)(iii) shall not exceed $50,000; and

iv no later than 90 days after Executive’s Separation Date, all club memberships
and other memberships that the Company was providing for the Executive’s use at
the earlier of the Executive’s Separation Date or the time Notice of Termination
is given shall, to the extent possible, be transferred and assigned to the
Executive at no cost to the Executive (other than income taxes owed), the cost
of transfer, if any, to be borne by the Company; and

v all benefits under the Paragon Offshore plc 2014 Employee Omnibus Incentive
Plan and any other similar plans, including any stock options or restricted
stock held by the Executive, not already vested shall be 100% vested, to the
extent such vesting is permitted under the Code; and

vi to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive when otherwise due any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any plan, program, policy, practice or arrangement or contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits hereinafter referred to as the “Other Benefits”).

 

9



--------------------------------------------------------------------------------

(b) Death. If the Executive’s Separation from Service occurs by reason of the
Executive’s death, this Agreement shall terminate without further obligations to
the Executive’s legal representatives under this Agreement, other than for
(i) payment of the Accrued Obligations (which shall be paid to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days after
the Executive’s Separation Date) and the timely payment or provision of the
Welfare Benefit Continuation and the Other Benefits and (ii) payment to the
Executive’s estate or beneficiaries, as applicable, in a lump sum in cash within
30 days after the Executive’s Separation Date of an amount equal to the sum of
the Severance Amount and the Supplemental Retirement Amount. With respect to the
provision of Other Benefits, the term “Other Benefits” as used in this Paragraph
6(b) shall include, without limitation, and the Executive’s estate and/or
beneficiaries shall be entitled to receive, death benefits at least equal to the
most favorable benefits provided by the Company and its affiliated companies to
the estates and beneficiaries of the Executive’s peer executives of the Company
and such affiliated companies under such plans, programs, practices and policies
relating to death benefits, if any, as in effect with respect to the peer
executives and their beneficiaries at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death with respect to other of the Executive’s peer
executives of the Company and its affiliated companies and their beneficiaries.

(c) Disability. Subject to the provisions of Paragraph 6(e) of this Agreement,
if the Executive’s Separation from Service occurs by reason of the Executive’s
Disability, this Agreement shall terminate without further obligations to the
Executive, other than for (i) payment of the Accrued Obligations, the Severance
Amount and the Supplemental Retirement Amount (each of which shall be paid to
the Executive in a lump sum in cash within 30 days after the Executive’s
Separation Date), (ii) the timely payment or provision of the Other Benefits,
and (iii) the timely payment or provision of the Welfare Benefit Continuation.
With respect to the provision of Other Benefits, the term “Other Benefits” as
used in this Paragraph 6(c) shall include, without limitation, and the Executive
shall be entitled upon Separation from Service to receive, disability benefits
at least equal to the most favorable of those generally provided by the Company
and its affiliated companies to disabled executives and/or their families in
accordance with such plans, programs, practices and policies relating to
disability, if any, as in effect generally with respect to other of the
Executive’s peer executives of the Company and their families at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other of the Executive’s peer
executives of the Company and its affiliated companies and their families.

(d) Cause; Other than for Good Reason.

i If the Executive’s Separation from Service occurs by reason of the Company’s
termination of Executive’s employment hereunder for Cause, this Agreement shall
terminate without further obligations to the Executive hereunder other than the
obligation to pay the Executive’s Base Salary through the Executive’s Separation
Date and the timely payment or provision of deferred compensation and other
employee benefits if and when otherwise due.

 

10



--------------------------------------------------------------------------------

ii If the Executive’s Separation from Service occurs by reason of the
Executive’s voluntary termination of the Executive’s employment hereunder,
excluding a termination of such employment by the Executive for Good Reason,
this Agreement shall terminate without further obligations to the Executive
hereunder other than for (1) the payment of the Executive’s Base Salary through
the Executive’s Separation Date to the extent not theretofore paid, (2) the
payment of the Accrued Obligations (which, subject to the provisions of
Paragraph 6(e) of this Agreement, shall be paid to the Executive in a lump sum
in cash within 30 days after the Executive’s Separation Date), and (3) the
timely payment or provision of deferred compensation and other employee benefits
if and when otherwise due.

(e) Payment Delay for Specified Employee . Any provision of this Agreement to
the contrary notwithstanding, if the Executive is a Specified Employee (as
defined in Paragraph 10 below) on the Executive’s Separation Date, then any
payment or benefit to be paid, transferred or provided to the Executive pursuant
to the provisions of this Agreement that would be subject to the tax imposed by
Section 409A of the Code if paid, transferred or provided at the time otherwise
specified in this Agreement shall be delayed and thereafter paid, transferred or
provided on the first business day that is 6 months after the Executive’s
Separation Date (or if earlier, within 30 days after the date of the Executive’s
death following the Executive’s Separation from Service) to the extent necessary
for such payment or benefit to avoid being subject to the tax imposed by
Section 409A of the Code.

7. Certain Excise Taxes . Notwithstanding anything to the contrary in this
Agreement, if the Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for under
this Agreement, together with any other payments and benefits which the
Executive has the right to receive from the Company or any of its affiliated
companies, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the payments and benefits provided for
under this Agreement shall be either (a) reduced (but not below zero) so that
the present value of such total amounts and benefits received by the Executive
from the Company and its affiliated companies will be one dollar ($1.00) less
than three times the Executive’s “base amount”(as defined in Section 280G(b)(3)
of the Code) and so that no portion of such amounts and benefits received by the
Executive shall be subject to the excise tax imposed by Section 4999 of the Code
or (b) paid in full, whichever produces the better net after-tax position to the
Executive (taking into account any applicable excise tax under Section 4999 of
the Code and any other applicable taxes). The reduction of payments and benefits
hereunder, if applicable, shall be made by reducing, first, payments or benefits
to be paid in cash hereunder in the order in which such payment or benefit would
be paid or provided (beginning with such payment or benefit that would be made
last in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time) and, then, reducing any benefit to be
provided in kind hereunder in a similar order. The determination as to whether
any such reduction in the amount of the payments and benefits provided hereunder
is necessary shall be made by the Company in good faith. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company (or
its affiliated companies) used in determining if a parachute payment exists,
exceeds one dollar ($1.00) less

 

11



--------------------------------------------------------------------------------

than three times the Executive’s base amount, then the Executive shall
immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this Paragraph 7 shall require the Company
(or any of its affiliated companies) to be responsible for, or have any
liability or obligation with respect to, the Executive’s excise tax liabilities
under Section 4999 of the Code.

8. Representations and Warranties.

a The Company represents and warrants to the Executive that the execution,
delivery and performance by the Company of this Agreement have been duly
authorized by all necessary corporate action of the Company and do not and will
not conflict with or result in a violation of any provision of, or constitute a
default under, any contract, agreement, instrument or obligation to which the
Company is a party or by which it is bound.

b The Executive represents and warrants to the Company that the execution,
delivery and performance by the Executive of this Agreement do not and will not
conflict with or result in a violation of any provision of, or constitute a
default under, any contract, agreement, instrument or obligation to which the
Executive is a party or by which the Executive is bound.

9. Confidential Information. The Executive recognizes and acknowledges that the
Company’s and its affiliated companies’ trade secrets and other confidential or
proprietary information, as they may exist from time to time, are valuable,
special and unique assets of the Company’s and/or such affiliated companies’
business, access to and knowledge of which are essential to the performance of
the Executive’s duties hereunder. The Executive confirms that all such trade
secrets and other information constitute the exclusive property of the Company
and/or such affiliated companies. During the Employment Term and thereafter
without limitation of time, the Executive shall hold in strict confidence and
shall not, directly or indirectly, disclose or reveal to any person, or use for
the Executive’s own personal benefit or for the benefit of anyone else, any
trade secrets, confidential dealings or other confidential or proprietary
information of any kind, nature or description (whether or not acquired,
learned, obtained or developed by the Executive alone or in conjunction with
others) belonging to or concerning the Company or any of its affiliated
companies, except (i) with the prior written consent of the Company duly
authorized by its Board, (ii) in the course of the proper performance of the
Executive’s duties hereunder, (iii) for information (x) that becomes generally
available to the public other than as a result of unauthorized disclosure by the
Executive or the Executive’s affiliates or (y) that becomes available to the
Executive on a nonconfidential basis from a source other than the Company or its
affiliated companies who is not bound by a duty of confidentiality, or other
contractual, legal or fiduciary obligation, to the Company, or (iv) as required
by applicable law or legal process. The provisions of this Paragraph 9 shall
continue in effect notwithstanding termination of the Executive’s employment
hereunder for any reason.

10. Certain Definitions.

(a) Effective Date. For purposes of this Agreement, “Effective Date” shall mean
the first date during the Change of Control Period (as defined in Paragraph 10
below) on which a Change of Control occurs. Notwithstanding anything in this
Agreement to the contrary, if a Change of Control occurs and if the Executive’s
Separation from Service occurs prior to the

 

12



--------------------------------------------------------------------------------

date on which the Change of Control occurs, and if it is reasonably demonstrated
by the Executive that such Separation from Service (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change of
Control or (ii) otherwise arose in connection with or anticipation of a Change
of Control, then for all purposes of this Agreement the “Effective Date” shall
mean the date immediately prior to the date of such Separation from Service.

(b) Change of Control Period . For purposes of this Agreement, “Change of
Control Period” shall mean the period commencing on the date of this Agreement
and ending on the third anniversary of such date; provided, however, that
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof herein
referred to as the “Renewal Date”), the Change of Control Period shall be
automatically extended so as to terminate three years after such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.

(c) Change of Control . For purposes of this Agreement, a “Change of Control”
shall mean:

i the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (A) the then outstanding Registered Shares of Paragon
Offshore, excluding any treasury shares (the “Outstanding Parent Shares”), or
(B) the combined voting power of the then outstanding voting securities of
Paragon Offshore entitled to vote generally in the election of directors (the
“Outstanding Parent Voting Securities”); provided, however, that for purposes of
this subparagraph (c)(i) the following acquisitions shall not constitute a
Change of Control: (w) any acquisition directly from Paragon Offshore (excluding
an acquisition by virtue of the exercise of a conversion privilege), (x) any
acquisition by Paragon Offshore, (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Paragon Offshore or any
company controlled by Paragon Offshore, or (z) any acquisition by any
corporation pursuant to a reorganization, merger, amalgamation or consolidation,
if, following such reorganization, merger, amalgamation or consolidation, the
conditions described in clauses (A), (B) and (C) of subparagraph (iii) of this
Paragraph 10(c) are satisfied; or

ii individuals who, as of the date of this Agreement, constitute the Paragon
Offshore Board (the “Incumbent Board”) cease for any reason to constitute a
majority of such Board of Directors; provided, however, that any individual
becoming a director of Paragon Offshore subsequent to the date hereof whose
election, or nomination for election by Paragon Offshore’s shareholders, was
approved by a vote of a majority of the directors of Paragon Offshore then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Paragon
Offshore Board; or

 

13



--------------------------------------------------------------------------------

iii consummation of a reorganization, merger, amalgamation or consolidation of
Paragon Offshore, with or without approval by the shareholders of Paragon
Offshore, in each case, unless, following such reorganization, merger,
amalgamation or consolidation, (A) more than 50% of, respectively, the then
outstanding shares of common stock (or equivalent security) of the company
resulting from such reorganization, merger, amalgamation or consolidation and
the combined voting power of the then outstanding voting securities of such
company entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Parent Shares and Outstanding Parent Voting Securities immediately
prior to such reorganization, merger, amalgamation or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, amalgamation or consolidation, of the Outstanding Parent
Shares and Outstanding Parent Voting Securities, as the case may be, (B) no
Person (excluding Paragon Offshore, any employee benefit plan (or related trust)
of Paragon Offshore or such company resulting from such reorganization, merger,
amalgamation or consolidation, and any Person beneficially owning, immediately
prior to such reorganization, merger, amalgamation or consolidation, directly or
indirectly, 25% or more of the Outstanding Parent Shares or Outstanding Parent
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then outstanding shares of common
stock (or equivalent security) of the company resulting from such
reorganization, merger, amalgamation or consolidation or the combined voting
power of the then outstanding voting securities of such company entitled to vote
generally in the election of directors, and (C) a majority of the members of the
board of directors of the company resulting from such reorganization, merger,
amalgamation or consolidation were members of the Incumbent Board at the time of
the execution of the initial agreement providing for such reorganization,
merger, amalgamation or consolidation; or

iv consummation of a sale or other disposition of all or substantially all the
assets of Paragon Offshore, with or without approval by the shareholders of
Paragon Offshore, other than to a corporation, with respect to which following
such sale or other disposition, (A) more than 50% of, respectively, the then
outstanding shares of common stock (or equivalent security) of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Parent Shares and Outstanding Parent Voting Securities immediately
prior to such sale or other disposition in substantially the same proportion as
their ownership, immediately prior to such sale or other disposition, of the
Outstanding Parent Shares and Outstanding Parent Voting Securities, as the case
may be, (B) no Person (excluding Paragon Offshore, any employee benefit plan (or
related trust) of Paragon Offshore or such corporation, and any Person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 25% or more of the Outstanding Parent Shares or
Outstanding Parent Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock (or equivalent security) of such corporation or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and (C) a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Paragon Offshore Board providing for such sale or
other disposition of assets of Paragon Offshore; or

 

14



--------------------------------------------------------------------------------

v approval by the shareholders of Paragon Offshore of a complete liquidation or
dissolution of Paragon Offshore.

Notwithstanding the foregoing, or anything to the contrary set forth herein, a
transaction or series of related transactions will not be considered to be a
Change of Control if (i) Paragon Offshore becomes a direct or indirect wholly
owned subsidiary of a holding company and (ii) (A) immediately following such
transaction(s), the then outstanding shares of common stock (or equivalent
security) of such holding company and the combined voting power of the then
outstanding voting securities of such holding company entitled to vote generally
in the election of directors is then beneficially owned, directly or indirectly,
by all or substantially all the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Parent Shares and Outstanding Parent
Voting Securities immediately prior to such transaction(s) in substantially the
same proportion as their ownership immediately prior to such transaction(s) of
the Outstanding Parent Shares and Outstanding Parent Voting Securities, as the
case may be, or (B) the shares of Outstanding Parent Voting Securities
outstanding immediately prior to such transaction(s) constitute, or are
converted into or exchanged for, a majority of the outstanding voting securities
of such holding company immediately after giving effect to such transaction(s).

(d) Separation from Service . For purposes of this Agreement, “Separation from
Service” shall mean the Executive’s separation from service (within the meaning
of Section 409A of the Code and the regulations and other guidance promulgated
thereunder) with the group of employers that includes the Company and each
affiliated company. For this purpose, with respect to services as an employee,
an employee’s Separation from Service shall occur on the date as of which the
employee and his or her employer reasonably anticipate that no further services
will be performed after such date or that the level of bona fide services the
employee will perform after such date (whether as an employee or an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the employer if the employee has been providing services to the
employer less than 36 months).

(e) Specified Employee . For purposes of this Agreement, “Specified Employee”
shall mean a specified employee within the meaning of Section 409A(a)(2) of the
Code and the regulations and other guidance promulgated thereunder. Each
Specified Employee will be identified by the Chief Executive Officer of Paragon
Offshore on each December 31, using such definition of compensation permissible
under Treas. Reg. section 1.409A-1(i)(2) as said Chief Executive Officer shall
determine in his or her discretion, and each Specified Employee so identified
shall be treated as a Specified Employee for the purposes of this Agreement for
the entire 12-month period beginning on the April 1 following a December 31
Specified Employee identification date.

(f) Separation Date . For purposes of this Agreement, “Separation Date” shall
mean the date on which the Executive’s Separation from Service occurs.

 

15



--------------------------------------------------------------------------------

11. Full Settlement.

a There shall be no right of set off or counterclaim against, or delay in, any
payments to the Executive, or to the Executive’s heirs or legal representatives,
provided for in this Agreement, in respect of any claim against or debt or other
obligation of the Executive or others, whether arising hereunder or otherwise.

b In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, and such amounts shall not be
reduced whether or not the Executive obtains other employment.

c The Company agrees to pay as incurred, to the full extent permitted by law,
all costs and expenses (including attorneys’ fees) that the Executive, or the
Executive’s heirs or legal representatives, may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement, or any guarantee of performance thereof (including as a
result of any contest by the Executive, or the Executive’s heirs or legal
representatives, about the amount of any payment pursuant to this Agreement),
plus in each case interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2) of the Code. The amounts payable by the
Company pursuant to this Paragraph 11(c) shall be paid as soon as practicable
after such costs and expenses are incurred, but in no event later than the end
of the taxable year of the Executive that immediately follows the taxable year
of the Executive in which such costs and expenses were incurred.

12. No Effect on Other Contractual Rights. The provisions of this Agreement, and
any payment provided for hereunder, shall not reduce any amounts otherwise
payable to the Executive, or in any way diminish the Executive’s rights as an
employee of the Company or any of its affiliated companies, whether existing on
the date of this Agreement or hereafter, under any employee benefit plan,
program or arrangement or other contract or agreement of the Company or any of
its affiliated companies providing benefits to the Executive.

13. Indemnification; Directors and Officers Insurance. The Company shall
(a) during the Employment Term and thereafter without limitation of time,
indemnify and advance expenses to the Executive to the fullest extent permitted
by the laws of the State of Delaware from time to time in effect and (b) ensure
that during the Employment Term, Paragon Offshore acquires and maintains
directors and officers liability insurance covering the Executive (and to the
extent Paragon Offshore desires, other directors and officers of Paragon
Offshore and/or the Company and its affiliated companies) to the extent it is
available at commercially reasonable rates as determined by the Paragon Offshore
Board; provided, however, that in no event shall the Executive be entitled to
indemnification or advancement of expenses under this Paragraph 13 with respect
to any proceeding or matter therein brought or made by the Executive against the
Company or Paragon Offshore other than one initiated by the Executive to enforce
the Executive’s rights under this Paragraph 13. The rights of indemnification
and to receive advancement of expenses as provided in this Paragraph 13 shall
not be deemed exclusive of any other rights to which the Executive may at any
time be entitled under applicable law, the Certificate of Incorporation or
Bylaws of the Company, the Articles of Association of Paragon

 

16



--------------------------------------------------------------------------------

Offshore, any agreement, a vote of shareholders, a resolution of the Board or
the Paragon Offshore Board, or otherwise. The provisions of this Paragraph 13
shall continue in effect notwithstanding termination of the Executive’s
employment hereunder for any reason.

14. Injunctive Relief. In recognition of the fact that a breach by the Executive
of any of the provisions of Paragraph 9 will cause irreparable damage to the
Company and/or its affiliated companies for which monetary damages alone will
not constitute an adequate remedy, the Company shall be entitled as a matter of
right (without being required to prove damages or furnish any bond or other
security) to obtain a restraining order, an injunction, an order of specific
performance, or other equitable or extraordinary relief from any court of
competent jurisdiction restraining any further violation of such provisions by
the Executive or requiring the Executive to perform the Executive’s obligations
hereunder. Such right to equitable or extraordinary relief shall not be
exclusive but shall be in addition to all other rights and remedies to which the
Company or any of its affiliated companies may be entitled at law or in equity,
including without limitation the right to recover monetary damages for the
breach by the Executive of any of the provisions of this Agreement.

15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, (except to the extent Texas law is
preempted by Federal law of the United States), and shall be subject to certain
laws of England and Wales (including without limitation the Say on Pay rules
that require Paragon Offshore shareholder approval as a condition to the
effectiveness of this Agreement, as well as shareholder approval of the
Executive’s compensation generally) and to the regulations of the New York Stock
Exchange.

16. Notices. All notices, requests, demands and other communications required or
permitted to be given or made hereunder by either party hereto shall be in
writing and shall be deemed to have been duly given or made (i) when delivered
personally, (ii) when sent by telefacsimile transmission, or (iii) five days
after being deposited in the United States mail, first class registered or
certified mail, postage prepaid, return receipt requested, to the party for
which intended at the following addresses (or at such other addresses as shall
be specified by the parties by like notice, except that notices of change of
address shall be effective only upon receipt):

 

If to the Company, at:   

Paragon Offshore Services LLC

3151 Briarpark Drive, Suite 700

Houston, TX 77042

Fax No.: (XXX) XXX-XXXX

Attention: Legal Department

If to the Executive, at:   

Paragon Offshore Services LLC

3151 Briarpark Drive, Suite 700

Houston, TX 77042

Fax No.: (XXX) XXX-XXXX

Attention: [NAME OF EXECUTIVE]

 

17



--------------------------------------------------------------------------------

17. Binding Effect; Assignment; No Third Party Benefit.

a This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and shall be enforceable by the Executive’s legal
representatives.

b This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

c The Company shall require any successor or assign (whether direct or indirect,
by purchase, merger, consolidation, amalgamation or otherwise) to all or
substantially all the business and/or assets of the Company, by agreement in
writing in form and substance reasonably satisfactory to the Executive,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. As
used in this Agreement, the “Company” shall mean the Company as hereinbefore
defined and any successor or assign to the business and/or assets of the Company
as aforesaid which executes and delivers the agreement provided for in this
Paragraph 17(c) or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law. The Company shall require that the
guaranty of Paragon Offshore of the obligations of the Company under this
Agreement shall contain a similar provision regarding any successor or assign of
Paragon Offshore.

d Nothing in this Agreement, express or implied, is intended to or shall confer
upon any person other than the parties hereto and Paragon Offshore, and their
respective heirs, legal representatives, successors and permitted assigns, any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

18. Miscellaneous.

(a) Amendment. This Agreement may not be modified or amended in any respect
except by an instrument in writing signed by the party against whom such
modification or amendment is sought to be enforced. No person, other than
pursuant to a resolution of the Board or a committee thereof, which resolution
is approved by the Paragon Offshore Board or a committee thereof, shall have
authority on behalf of the Company to agree to modify, amend or waive any
provision of this Agreement or anything in reference thereto.

(b) Waiver. Any term or condition of this Agreement may be waived at any time by
the party hereto which is entitled to have the benefit thereof, but such waiver
shall only be effective if evidenced by a writing signed by such party, and a
waiver on one occasion shall not be deemed to be a waiver of the same or any
other type of breach on a future occasion. No failure or delay by a party hereto
in exercising any right or power hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right or power.

(c) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

18



--------------------------------------------------------------------------------

(d) Nonalienation of Benefits. The Executive shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable hereunder shall
be assignable in anticipation of payment either by voluntary or involuntary
acts, or by operation of law, except by will or pursuant to the laws of descent
and distribution.

(e) Severability. If any provision of this Agreement is held to be invalid or
unenforceable, (a) this Agreement shall be considered divisible, (b) such
provision shall be deemed inoperative to the extent it is deemed invalid or
unenforceable, and (c) in all other respects this Agreement shall remain in full
force and effect; provided, however, that if any such provision may be made
valid or enforceable by limitation thereof, then such provision shall be deemed
to be so limited and shall be valid and/or enforceable to the maximum extent
permitted by applicable law.

(f) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto concerning the subject matter hereof, and from and after the
date of this Agreement, this Agreement shall supersede any other prior agreement
or understanding, both written and oral, between the parties with respect to
such subject matter.

(g) Captions. The captions herein are inserted for convenience of reference
only, do not constitute a part of this Agreement, and shall not affect in any
manner the meaning or interpretation of this Agreement.

(h) References. All references in this Agreement to Paragraphs, subparagraphs
and other subdivisions refer to the Paragraphs, subparagraphs and other
subdivisions of this Agreement unless expressly provided otherwise. The words
“this Agreement”, “herein”, “hereof”, “hereby”, “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. Whenever the words “include”, “includes” and
“including” are used in this Agreement, such words shall be deemed to be
followed by the words “without limitation”. Words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

[Signature Page Follows.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and the Executive has executed this
Agreement.

 

“COMPANY” Paragon Offshore Services LLC By:  

 

Name:   Title:   “EXECUTIVE”

 

[Name of Executive]

 

20



--------------------------------------------------------------------------------

DEED OF GUARANTY

This DEED OF GUARANTY is made as of             , 201            by Paragon
Offshore plc, a public limited company incorporated under the laws of England
and Wales (the “Paragon Offshore”), for the benefit of             (the
“Executive”);

WITNESSETH:

WHEREAS, Paragon Offshore Services LLC, a Delaware limited liability company and
an indirect, wholly owned subsidiary of Paragon Offshore (the “Company”), has
previously entered into an Employment Agreement with the Executive (the
“Original Employment Agreement”); and

WHEREAS, Paragon Offshore desires to guarantee the performance by the Company of
its obligations under the Employment Agreement by and between the Company and
Executive (the “Employment Agreement”), and the Board of Directors of Paragon
Offshore has determined that it is reasonable and prudent for Paragon Offshore
to deliver this Guaranty and necessary to promote and ensure the best interests
of Paragon Offshore and its shareholders;

NOW, THEREFORE, in consideration of the premises, Paragon Offshore hereby
irrevocably and unconditionally guarantees, as primary obligor, the due and
punctual performance by the Company of its agreements and obligations, all and
singular, under the Employment Agreement. This Guaranty shall survive any
liquidation of the Company or any of its subsidiaries. This Guaranty shall be
governed by and construed in accordance with the laws of the State of Texas.

The obligations of Paragon Offshore hereunder shall be absolute and
unconditional and shall remain in full force and effect until the termination of
the Employment Agreement or the complete performance by the Company of its
obligations thereunder, irrespective of the validity, regularity or
enforceability of the Employment Agreement, any change or amendment thereto, the
absence of any action to enforce the same, any waiver or consent by the
Executive or the Company with respect to any provision of the Employment
Agreement, the recovery of any judgment against the Company or any action to
enforce the same, or any other circumstances that may otherwise constitute a
legal or equitable discharge or defense of Paragon Offshore. Paragon Offshore
waives any right of set-off or counterclaim it may have against the Executive
arising from any other obligations the Executive may have to the Company or
Paragon Offshore.

Paragon Offshore shall require any successor or assign (whether direct or
indirect, by purchase, merger, reorganization, consolidation, amalgamation or
otherwise) to all or substantially all the business and/or assets of Paragon
Offshore, by agreement in writing in form and substance reasonably satisfactory
to the Executive, expressly, absolutely and unconditionally to assume and agree
to perform this Guaranty in the same manner and to the same extent that Paragon
Offshore would be required to perform it if no such succession or assignment had
taken place. As used in this Guaranty, the “Paragon Offshore” shall mean Paragon
Offshore as hereinbefore defined and any successor or assign to the business
and/or assets of Paragon Offshore as aforesaid which executes and delivers the
agreement provided for in this paragraph or which otherwise becomes bound by all
the terms and provisions of this Guaranty by operation of law.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Paragon Offshore has caused this Deed of Guaranty to be
executed as a deed on its behalf, and duly delivered, as of the date first above
set forth.

EXECUTED as a DEED by

PARAGON OFFSHORE PLC

 

Acting by:  

 

 

In the presence of:

 

Witness signature:  

 

Witness Name:  

 

Address:  

 

 

 

 

 

 

22